Citation Nr: 0324857
Decision Date: 07/11/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-16 526	)	DATE JUL 11, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Determination of a proper initial rating for residuals of facial trauma with multiple fractures, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


 INTRODUCTION

The veteran served on active duty from November 1969 to June 1990.  

This matter originally came before the Board of Veterans Appeals (BVA or Board) on appeal from a November 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, by which service connection for the above-captioned disability was established, and an initial noncompensable evaluation was assigned.  By a November 1996 rating decision, the RO granted an increased 10 percent initial evaluation for the veterans residuals of facial trauma with multiple fractures.  The veteran continued his appeal with respect to the initially assigned rating, and in April 1996 and again in April 1999, the Board remanded the case back to the RO for additional development.  The requested development was completed and the case was returned to the Board.  

In May 2002, the Board issued a decision denying the veterans claim for an initial evaluation in excess of 10 percent.  The veteran subsequently appealed the Boards decision, and by an Order dated in March 2003, issued pursuant to a Joint Motion for Remand filed by the parties, the United States Court of Appeals for Veterans Claims (Court) vacated the Boards May 2002 decision, and remanded the case back to the Board for further development consistent with the points raised in the Joint Motion.  The Board will proceed with its review of the veterans appeal at this time.  


REMAND

The veteran contends in substance that his service-connected residuals of facial trauma with multiple fractures are more severe than reflected by the initially assigned 10 percent disability evaluation.  Therefore, he maintains that assignment of an initial evaluation in excess of 10 percent is warranted for that disability.  In such cases, the VA has a duty to assist the veteran in developing evidence necessary to substantiate such claims.  

As noted, by its Order of March 2003, the Court vacated the Boards May 2002 decision which denied the veterans claim for assignment of an initial evaluation in excess of 10 percent for residuals of facial trauma with multiple fractures.  That disability has been evaluated under the VA Schedule for Rating Disabilities as facial scars, because scarring was determined to be the predominant aspect of the residuals of the veterans injury.  In any event, at that time the Board determined that under the applicable diagnostic criteria, set forth at 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001), the veterans residual facial scars were not more than moderately disfiguring at most.  The Board also determined that the veterans disability was not shown to have involved any residual blockage of the nasal passages, although the veteran had been treated for a deviated nasal septum.  He no longer was shown to have a deviated septum, and the Board concluded that in the absence of any residual symptomatology involving blockage of the nasal passages or deviated septum, the veteran would not be entitled to receive a separate evaluation on that basis.  

In the Joint Motion for Remand submitted by the parties, the veteran argued that in June and November 1996, he was shown to experience numbness in his left cheek and in the face infraorbital nerve.  He argued that the Board failed to consider whether or not a separate rating or increased rating for numbness associated with the scar on the bridge of his nose and the face infraorbital nerve and teeth 13 through 16 was warranted.  The Board observes that the criteria for evaluating skin disorders, to include scars has been revised since the veterans appeal was adjudicated in May 2002.  .  

Effective from August 30, 2002, the criteria for evaluating skin disorders as set forth under 38 C.F.R. § 4.118 were revised.  See generally 67 Fed. Reg. 49,590 - 49,599 (July 31, 2002).  The Board observes that the veterans facial scars were last evaluated in November 2000.  As the revised rating criteria were not in existence at that time, they were not addressed.  The Board finds, therefore, that the veteran should be scheduled to undergo an additional VA rating examination to evaluate his residual facial scars in light of the new rating criteria.  A copy of those criteria should be provided to the examiner in addition to the veterans claims file in order that the criteria can be addressed in the examination report.  

The RO should then proceed to readjudicate the veterans claim for an increased initial rating for residuals of facial scars on the basis of all available evidence, and should determine whether or not a separate or higher rating is warranted for numbness as described above.  The Board further notes that as the change in the applicable regulations occurred during the pendency of the veterans appeal, the version of those regulations which is more favorable to his claim from the time the new regulations became effective must be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The former criteria alone must be applied prior to August 30, 2002, the date on which the new criteria became effective, however.  See generally 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue); see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  

In addition, the RO should also take any action necessary to ensure that the enhanced notice and duty to assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), have been met.  The RO should then adjudicate the veterans claim for entitlement to an initial rating in excess of 10 percent for his service-connected residuals of facial trauma with multiple fractures on the basis of all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and request that he identify any and all health care providers who have rendered treatment for his service-connected residuals of facial trauma with multiple fractures dating from January 1993 to the present.  After obtaining any necessary authorization, the RO should secure and associate with the claims file any records.  If no additional records have been identified or are otherwise unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to undergo a VA rating examination conducted by the appropriate specialist to evaluate the nature and severity of his service-connected residuals of facial trauma with multiple fractures.  The veterans claims file in addition to all relevant rating criteria must be made available to the examiner for review in advance of the scheduled examination.  After reviewing the pertinent medical evidence contained in the veterans claims file, the examiner is requested to conduct a clinical examination to include any indicated studies and/or tests to evaluate the veterans claimed facial numbness as discussed above.  The examiner is requested to indicate all aspects of the veterans residuals of facial trauma with multiple fractures, and indicate any pathology associated with such disability.  The examiner is requested to state whether or not the veteran experiences any functional limitation as a result of his service-connected disability.  All relevant rating criteria must be addressed in the examination report.  In addition, the examiner is requested to include a complete rationale for any opinions offered in the typewritten examination report.  

3.  The RO must ensure that all notice and duty to assist requirements as set forth in the VCAA have been met.  Any action deemed necessary to ensure compliance with those requirements must be undertaken.  

4.  The RO should readjudicate the issue of determination of a proper initial rating for residuals of facial trauma with multiple fractures on the basis of all available evidence, and after applying all relevant regulations governing skin disorders dating from the time the claim began to the present.  The RO must indicate whether or not a separate or higher evaluation is warranted for the veterans claimed numbness in the cheek, teeth, and in the area of the scar above the bridge of his nose.  If the decision remains unfavorable to the veteran, he and his service representative must be provided with a supplemental statement of the case outlining all relevant statutory and regulatory provisions governing the issue on appeal.  The veteran and his representative must be afforded an opportunity to respond before the case is returned to the Board for any further review.  

The purpose of this REMAND is to obtain additional evidentiary development, and to ensure that all due process requirements have been met.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The veteran is free to submit any additional evidence he desires to have considered in connection with the current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the veteran until he is notified.  



	                  _________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


